Exhibit 10.1

SEVENTH AMENDMENT TO AGREEMENT OF LEASE

THIS SEVENTH AMENDMENT TO AGREEMENT OF LEASE (“Seventh Amendment”) is made this
21st day of May, 2012, by and between METRO PARK I, LLC, a Delaware limited
liability company (“Landlord”) and GOVCONNECTION, INC., a Maryland corporation,
formerly known as Comteq Federal, Inc. (“Tenant”).

W I T N E S S E T H:

WHEREAS, Rockville Office/Industrial Associates, Landlord’s predecessor in
interest and Comteq Federal, Inc., Tenant’s predecessor in interest, entered
into that certain Lease dated December 14, 1993 (the “Original Lease”), as
amended by that certain First Amendment to Lease dated November 1, 1996 (the
“First Amendment”), as further amended by that certain Second Amendment to
Agreement of Lease and Extension of Term dated as of March 31, 1998 (the “Second
Amendment”), as further amended by that certain Third Amendment to Agreement of
Lease dated as of August 31, 2000 (the “Third Amendment”), as further amended by
that certain Fourth Amendment to Agreement of Lease dated November 20, 2002 (the
“Fourth Amendment”), as further amended by that certain Fifth Amendment to
Agreement of Lease dated December 12, 2005 (the “Fifth Amendment”) and as
further amended by that certain Sixth Amendment to Agreement of Lease dated
September 18, 2008 (the “Sixth Amendment”) (the Original Lease, First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment and Sixth
Amendment shall be referred to collectively as the “Lease”), pursuant to which
Tenant leased that certain space in the building located at 7501 and 7503
Standish Place, Rockville, Maryland (the “Building”), said leased premises
containing approximately Ten Thousand One Hundred Ninety-Six (10,196) rentable
square feet of space (the “Premises”);

WHEREAS, the Term of the Lease is scheduled to expire September 30, 2012; and

WHEREAS, Landlord and Tenant desire to amend the Lease to extend the Term of the
Lease and modify and amend certain other terms and conditions of the Lease as
herein provided.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree to the following:

1. Recitals. The recitals set forth above are incorporated herein by this
reference with the same force and effect as if fully set forth hereinafter.

2. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Lease. From and after the date hereof, the
Lease and this Seventh Amendment shall be known collectively as the “Lease”.

 

   1         



--------------------------------------------------------------------------------

3. Term. The Term of the Lease is hereby extended for a period of three
(3) years commencing on October 1, 2012 (the “Renewal Date”) and expiring on
September 30, 2015 (inclusively, the “Renewal Term”), unless terminated sooner
pursuant to the provisions of the Lease or hereof. From and after the date
hereof, all references in the Lease to “Term,” “Term of the Lease,” “Term
hereof,” and the like shall be deemed to include the Renewal Term.

4. Base Rent. Notwithstanding anything to the contrary contained in the Lease,
as of the Renewal Date, Tenant shall pay Base Rent with respect to the Premises
at the times and in the manner set forth in Section 2.1 of the Original Lease,
as restated in Paragraph 5 of the Fourth Amendment, according to the following
schedule. It is expressly understood that the following statement is for
clarification purposes only, and not meant for purposes of changing the
definition of base rent, base year, operating expenses, etc. or the manner in
which they are calculated or paid per the existing terms of the Lease: The Base
Rent includes base year operating expenses only (of which electricity is a part)
based on the calendar year 2013 which is more fully described in the Lease and
in Sections 5 and 6 below.

 

Lease Period

   Monthly Base Rent  

10/01/2012 – 09/30/2013

   $ 16,993.00   

10/01/2013 – 09/30/2014

   $ 17,418.00   

10/01/2014 – 09/30/2015

   $ 17,843.00   

5. Base Year. As of the Renewal Date, Section 2.2.4 of the Lease as set forth in
Paragraph 5 of the Fourth Amendment, as amended by Paragraph 5 of the Fifth
Amendment and Paragraph 5 of the Sixth Amendment, shall be further modified by
deleting the penultimate sentence therefrom and substituting the following in
lieu thereof: “Tenant’s Expense Base Year shall be the calendar year 2013.”

6. Proportionate Share. As of the Renewal Date, the last grammatical sentence of
Section 2.2.4 of the Lease as set forth in Paragraph 5 of the Fourth Amendment,
shall be deleted in its entirety and the following substituted in lieu thereof:
“Tenant’s Proportionate Share shall be 6.20%.”

7. Tenant Improvements. Tenant hereby accepts the Premises in its “as-is”
condition existing on the Renewal Date. Landlord shall have no obligation to
make any Tenant improvements to the Premises during the Renewal Term hereof
other than the improvements to the Premises in accordance with the Work Letter
attached hereto as Exhibit B-1.

8. Brokers. Tenant represents and warrants to Landlord that Tenant has not had
any dealings or entered into any agreements with any person, entity, realtor,
broker, agent or finder in connection with the negotiation of this Seventh
Amendment other than Jones Lang LaSalle.

 

   2         



--------------------------------------------------------------------------------

9. Reaffirmation of Terms. Except as expressly modified hereby, all of the
terms, covenants and provisions of the Lease are hereby confirmed and ratified
and shall remain unchanged and in full force and effect.

10. Representations. Tenant hereby represents and warrants to Landlord that
Tenant (i) is not in default of any of its obligations under the Lease and that
such Lease is valid, binding and enforceable in accordance with its terms,
(ii) has full power and authority to execute and perform this Seventh Amendment,
and (iii) has taken all action necessary to authorize the execution and
performance of this Seventh Amendment.

11. Counterpart Copies. This Seventh Amendment may be executed in two or more
counterpart copies, each of which shall be deemed to be an original and all of
which counterparts shall have the same force and effect as if the parties hereto
had executed a single copy of this Seventh Amendment.

[SIGNATURES APPEAR ON NEXT PAGE]

 

   3         



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventh Amendment as
of the day and year first above written.

 

LANDLORD:   TENANT: METRO PARK I, LLC,   GOVCONNECTION, INC., a Delaware limited
liability company   a Maryland corporation By:  

PS Business Parks, L.P.,

a California limited partnership, its

managing member

  By:  

/S/ GLYNN W. SCHULZE

   

 

Name:

 

 

Glynn W. Schulze

   

 

Title:

 

 

Secretary

  By:   PS Business Parks, Inc., a        

California corporation, its

general partner

        By:  

/S/ EUGENE R. UHLMAN

                Eugene R. Uhlman                 Regional Manager      

Date:

  5/21/12   Date:  

May 16, 2012

    Landlord’s Execution Date     Tenant’s Execution Date

 

   4         



--------------------------------------------------------------------------------

EXHIBIT B-1

TENANT IMPROVEMENT AGREEMENT

This Exhibit is attached to and made a part of the Lease by and between METRO
PARK I, LLC, a Delaware limited liability company (“Landlord”) and
GOVCONNECTION, INC., a Maryland corporation (“Tenant”) for space in the Building
located at 7501 and 7503 Standish Place, Rockville, Maryland 20855. Capitalized
terms not otherwise defined in this Exhibit B-1 shall have the meaning given to
such terms in the Lease of which this Exhibit B-1 is a part.

1. In consideration of the mutual covenants contained in the Lease, Landlord
agrees to perform the following tenant improvement work in the Premises (“Tenant
Improvements”):

DESCRIPTION OF TENANT IMPROVEMENTS

 

  A. Re-carpet the currently carpeted areas of the Premises. Notwithstanding
Landlord’s building standard options, Landlord will agree to supply and install
carpet tiles based upon a reasonable, mutually agreed upon carpet tile selection
taking the cost of such carpet tiles into consideration. As part of this work,
any areas that currently have vinyl composition tile (VCT) shall be re-tiled
using a selection from Landlord’s building standard VCT options.

 

  B. Re-paint the Premises including the restrooms, doors and door frames using
a selection from Landlord’s building standard options.

 

  C. Refurbish the existing restrooms based upon the following scope:

 

  1. Remove the existing flooring and replace with a selection from Landlord’s
building standard VCT options.

 

  2. Remove existing sinks and fixtures and install new building standard sinks
and fixtures with laminate countertops and base cabinetry (only).

 

  3. Remove and update, as needed, the existing toilet paper holders, paper
towel holders and mirrors using Landlord’s building standard items.

 

  4. Remove existing lighting and install Landlord’s building standard lighting.

 

  5. Repair or replace, as necessary, restroom exhaust fans with Landlord’s
building standard.

2. All the Tenant Improvements described above, if any, shall be performed by
Landlord at its cost and expense using Building standard materials and finishes
and in the Building standard manner. All other work and upgrades, subject to
Landlord’s approval, shall be at Tenant’s sole cost and expense, plus any
applicable state sales or use tax thereon, payable upon demand as additional
rent. Tenant shall be responsible for any delay in the completion of the Tenant
Improvements resulting from any such other work and upgrades requested or
performed by Tenant. Landlord shall enter into a direct contract for the Tenant
Improvements with a general contractor selected by Landlord. In addition,
Landlord shall have the right to select and/or approve of any subcontractors
used in connection with the Tenant Improvements.

3. Tenant acknowledges that the Tenant Improvements may be performed by Landlord
in the Premises during normal business hours for the Building subsequent to the
Renewal Date. Landlord and Tenant agree to cooperate with each other in order to
enable the Tenant Improvements to be performed in a timely manner and with as
little inconvenience to the operation of Tenant’s business as is reasonably
possible which may include after hours work on behalf of Landlord. Reimbursement
or payment to any employees that Tenant requires to be at the Premises as a
result of such after hours work shall be at Tenant’s sole cost and expense.
Notwithstanding anything herein to the contrary, any delay in the completion of
the Tenant Improvements or inconvenience suffered by Tenant during the
performance of the Tenant Improvements shall not delay the Renewal Date nor
shall it subject Landlord to any liability for any loss or damage resulting
therefrom or entitle Tenant to any credit, abatement or adjustment of rent or
other sums payable under the Lease.

 

   5         



--------------------------------------------------------------------------------

4. Without limiting the “as-is” provisions of the Lease, Tenant accepts the
Premises in its “as-is” condition and acknowledges that Landlord has no
obligation to make any changes or improvements to the Premises or to pay any
costs expended or to be expended in connection with any such changes or
improvements, other than the Tenant Improvements specified in Section 1 of this
Exhibit B-1. Landlord’s supervision or performance of any work for or on behalf
of Tenant shall not be deemed to be a representation by Landlord that such work
complies with applicable insurance requirements, building codes, ordinances,
laws or regulations or that the improvements constructed will be adequate for
Tenant’s use.

5. This Exhibit B-1 shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with the Lease.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   6         